 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT TACOMA

 9         JOHN GARRETT SMITH,
                                                         CASE NO. 3:18-cv-05144-RBL-JRC
10                                Plaintiff,
                                                         ORDER ADOPTING REPORT AND
11                 v.                                    RECOMMENDATION

12         RONALD HAYNES, et al.,

13                                Defendants.

14
            The Court, having reviewed the Report and Recommendation of Magistrate Judge J.
15
     Richard Creatura, objections to the Report and Recommendation, if any, and the remaining
16
     record, does hereby find and ORDER:
17
            (1)     The Court adopts the Report and Recommendation.
18
            (2)     The Court grants defendants’ Motion to Dismiss (Dkt. 18), and Orders that this
19
     action is dismissed with prejudice. All other outstanding motions are denied as moot.
20
            DATED this 2nd day of October, 2018.
21

22
                                                         A
                                                         Ronald B. Leighton
                                                         United States District Judge
23

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
